Citation Nr: 1824664	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 26, 1998 for the grant of service connection for adenocarcinoma of the prostate.

2.  Entitlement to an effective date prior to April 26, 2004 for the grant of service connection for anxiety and depression, not otherwise specified (NOS) (now claimed as posttraumatic disorder (PTSD)) (hereinafter "psychiatric disorder").  

3.  Entitlement to a disability rating in excess of 30 percent for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which granted service connection for prostate adenocarcinoma, effective May 26, 1998.  The Veteran filed a timely notice of disagreement (NOD) with the effective date in February 2000.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina. 

This matter also comes before the Board on appeal from a November 2013 rating decision of the RO in Winston-Salem, North Carolina, which continued a 30 percent evaluation for anxiety and depressive disorders, NOS (now claimed as PTSD).  The Veteran filed a NOD in November 2013 with the effective date of his award and the evaluation of his disability.  

In June 2014, the Board remanded the case so that the RO could issue the Veteran a statement of the case (SOC) for the claims of entitlement to an earlier effective date for the grants of service connection for prostate adenocarcinoma and a psychiatric disorder, and for the increased rating claim for a psychiatric disorder.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran perfected appeals for the claims, which have now returned to the Board. 

In June 2015, the Veteran filed VA Form 8 (Certification of Appeal), and requested a Travel Board hearing on all issues.  In May 2017, the Veteran indicated that he wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See May 2017 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2017) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in a June 2012 letter from the Veteran's physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for anxiety and depressive disorders, NOS (now claimed as PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The earliest communication or action associated with the Veteran's claims file indicating an intent to file a claim of service connection for prostate adenocarcinoma was his formal claim, received on May 26, 1998.

2.  The Veteran filed his claim for service connection for anxiety and depressive disorders, NOS (now claimed as PTSD) on April 26, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 26, 1998 for the grant of service connection for prostate adenocarcinoma, have not been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107, 5110, 5112, 7105 (2012); 38 C.F.R. §§ 3.102, 3.104, 3.151, 3.155, 3.160, 3.400 (2017).

2.  The criteria for the assignment of an effective date earlier than April 26, 2004, for the grant of service connection for anxiety and depressive disorders, NOS (now claimed as PTSD), have not been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107, 5110, 5112, 7105 (2012); 38 C.F.R. §§ 3.102, 3.104, 3.151, 3.155, 3.160, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in March 2004 and October 2012 which met the VCAA notice requirements with respect to service connection for prostate adenocarcinoma and a psychiatric disorder.  Id.  The Veteran has appealed the assigned effective dates for the grant of service connection for prostate adenocarcinoma and a psychiatric disorder.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2017) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes lay statements, private outpatient treatment records, VA treatment records, and VA examinations.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4) (2017). 

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Earlier Effective Date

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Under VA regulations, a "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151.  If the Veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413 (1999).

Earlier effective date - prostate adenocarcinoma

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for prostate adenocarcinoma. 

In the present case, the Veteran separated from his tour of active duty in July 1970.  He did not raise a claim of entitlement to service connection for prostate adenocarcinoma within a year from discharge.  Rather, the Veteran first filed a claim of service connection for prostate adenocarcinoma on May 26, 1998.  The RO granted service connection for prostate adenocarcinoma in a July 1999 rating decision.  The award was effective as of the date of the May 26, 1998 claim.  

Because the current effective date of service connection was based upon the date his May 26, 1998 application for service connection was received, the next question before the Board is whether there are any earlier, non-final, applications for service connection upon which an earlier effective date of service connection may be granted.  

The Board has carefully reviewed the evidence of record and finds that the first communication from the Veteran that can be interpreted as a request for service connection for prostate adenocarcinoma was his formal claim received on May 26, 1998.

Email correspondence between two individuals with VA addresses dated April 22, 1998 discussed the regulations that granted presumptive service connection to Vietnam veterans who developed prostate cancer as a result of their herbicide agent exposure.  On the same date, this email correspondence was faxed to J.A., the Veteran's spouse.  

A formal claim of service connection for prostate adenocarcinoma followed on May 26, 1998.

The Board finds that April 22, 1998 email associated with the Veteran's claims file does not represent an informal claim as it represents an internal RO communication.  The Veteran does not contend otherwise.  See 38 C.F.R. § 3.155.

The Veteran contends that the effective date should be as early as 1997, the year he was diagnosed, or February 1, 1998, the date he states that he filed a claim.  See June 2009 notice of disagreement.  The Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than May 26, 1998, is legally precluded.

While the Veteran's prostate adenocarcinoma may have had its onset months before service connection was granted, it is not equivalent to finding a claim for that disability.  The provisions of 38 U.S.C. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2017).  Accordingly, the proper effective date for the grant of service connection for prostate adenocarcinoma is the date of the claim, or May 26, 1998.  38 U.S.C.A. § 5110. 

The Board acknowledges the Veteran's statements that he did not know he could file a claim earlier than when he did, and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the award of service connection for prostate adenocarcinoma earlier than May 26, 1998 can be assigned.  

Therefore, the Board finds that an effective date prior to May 26, 1998 for the Veteran's service-connected prostate adenocarcinoma, is not warranted.  38 U.S.C. § 5110(b) (2012); 38 C.F.R. § 3.400(b)(2)(2017).

Earlier effective date - psychiatric disorder

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for anxiety and depressive disorders, NOS (now claimed at PTSD) (hereinafter, "psychiatric disorder"). 

As discussed above, the Veteran separated from his tour of active duty in July 1970.  He did not raise a claim of entitlement to service connection for a psychiatric disorder within a year from discharge.  Rather, the Veteran first raised a claim of service connection for a psychiatric disorder on April 26, 2004.  The RO granted service connection for anxiety disorder, NOS, and depressive disorder, NOS, in a November 27, 2007 rating decision.  The award was effective as of the date of the April 26, 2004 claim.  

In June 2008, the Veteran filed a notice of disagreement with the evaluation assigned to his psychiatric disorder and the RO issued a statement of the case (SOC) in March 2009.  In April 2009, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals).  However, in a December 2011 VA Form 21-4138 (Statement in Support of Claim), the Veteran indicated that he wished to withdraw his appeal for the evaluation assigned to his psychiatric disorder.  In a December 2011 letter to the Veteran, the RO acknowledged the Veteran's request to withdraw his appeal and informed him that the appeal period for his psychiatric disorder had expired and he would have to file to reopen his claim in order to receive a new determination.  

In January 2012, the Veteran filed to reopen his claim of service connection for a psychiatric disorder and in a November 2013 rating decision, the RO continued a 30 percent evaluation for anxiety and depressive disorders, NOS (now claimed as PTSD).  In November 2013, the Veteran filed a NOD with the evaluation assigned and the effective date of his award.   

The current effective date of service connection was based upon the date his April 26, 2004 application for service connection was received.  To the extent that the Veteran wishes to establish an effective date prior to the date of his claim, it is noted that such would violate the rule against free-standing earlier effective date claims.  In this case, the award of service connection and assigned effective date in the November 2007 rating decision was timely appealed.  However, the Veteran withdrew his appeal; thus, the November 2007 rating decision became final, and the Veteran has not alleged clear and unmistakable error (CUE) in the 2007 decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.).

In sum, entitlement to an earlier effective date for the grant of service connection for anxiety and depressive disorders, NOS (now claimed as PTSD) have not been met.


ORDER

An effective date prior to May 26, 1998, for the grant of service connection for prostate adenocarcinoma, is denied.

Entitlement to an effective date prior to April 26, 2004 for the grant of service connection for anxiety and depressive disorders, NOS (now claimed as PTSD), is denied. 


REMAND

The Veteran contends that a disability rating in excess of 30 percent is warranted for his service-connected anxiety and depressive disorders, NOS (now claimed as PTSD) (hereinafter, "psychiatric disorder").  

Private treatment records associated with the Veteran's claims file indicates that in May 2012, the Veteran was having up two to three nightmares per week, was combative in his sleep, and having two to three flashbacks per month.  His physician diagnosed him with PTSD and depressive disorder, assigned a GAF score of 40, and placed the Veteran on medication to treat his psychiatric disorder.  

In a June 2012 letter, his physician indicated the Veteran was experiencing nightmares two to three times per week, flashbacks two to three times per month, sleeping five hours per night, and having night sweats two to three times per week.  The Veteran had intrusive thoughts, startled easily, was hypervigilant, could not tolerate anyone behind him, rarely socialized, and had severely impaired recent memory, with total impairment of working memory, difficulty concentrating, learning new information, and processing emotions in context.  His physician indicated that the Veteran was experiencing hallucinations on a daily basis and that his PTSD severely compromised his ability to sustain social relationships and rendered him unable to sustain work relationships. 

After seeking treatment, the Veteran reported that his nightmares, panic attacks, and night sweats had stopped, but he continued to have hallucinations.  His physician indicated that the Veteran's PTSD was stable, but continued to assign a GAF score of 40 to 41.  See June 2012, August 2012, and January, April, and July 2013 treatment records of Dr. E.H.  

The Veteran was afforded a VA examination in October 2013.  The examiner indicated that the Veteran endorsed daytime thoughts about Vietnam; visual, tactile, gustatory, and olfactory hallucinations; and psychiatric symptoms that did not exist.  The examiner concluded that the Veteran was attempting to exaggerate psychiatric symptoms and despite the Veteran's report of psychotic symptoms, the Veteran did not appear to be suffering from a psychiatric diagnosis or a psychotic illness.  The examiner noted that psychotic individuals have associated thought processing deficits, but the Veteran's thought processing was logical, goal-directed, and did not evidence periods of distractions due to internal stimuli.  The examiner indicated a diagnosis of PTSD, with associated symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  However, the examiner found that despite the Veteran's PTSD reactions, the effects did not impede his occupational functioning during his lifespan, but rather, his limitations from PTSD were mild.  Thus, the examiner assigned a GAF score of 65.

In his April 2015 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that his claim had been decided incorrectly because he had circumstantial, circumlocutory, stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Essentially, the Veteran has alleged that he had the symptomology of a 50 percent rating as of April 2015. 

In light of the nearly five years that have elapsed since the last VA examination and the Veteran's contention that his current symptoms are those of a 50 percent rating, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected psychiatric disability.  The examiner is also asked to comment in the difference in GAF scores assigned to the Veteran, ranging from 40 to 65, in a short period of time. 

In addition, the most recent VA outpatient treatment records on file are dated in December 2009.  Therefore, on remand, any outstanding VA outpatient treatment records or private records identified by the Veteran should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records dated since December 2009 and any private records identified by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety and depressive disorders, NOS (now claimed as PTSD).  The entire claims file should be made available to and reviewed by the VA examiner.  The VA examiner should report the extent of the Veteran's psychiatric disability in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.

The examiner is asked to comment on the difference in GAF scores assigned to the Veteran, ranging from 40 to 65, during the time period from 2012 to 2013. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


